Exhibit 10.1

 

CHANGE OF CONTROL AGREEMENT

 

THIS AGREEMENT (this “Agreement”), made and entered into as of the             
day of                     , 2005 (the “Commencement Date”) by and between
IMPERIAL SUGAR COMPANY, a Texas corporation, and                     
(“Employee”), an individual residing in                     ;

 

WITNESSETH:

 

WHEREAS, the Company wishes to secure the continued services of Employee and,
subject to the provisions of this Agreement, desires to provide a benefit to
Employee in the event of Employee’s Involuntary Termination of Employment with
respect to a Change of Control of the Company, as such terms are hereinafter
defined;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:

 

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

(a) “Affiliate” means (i) any corporation in which the shares owned or
controlled, directly or indirectly, by the Company represent eighty percent
(80%) or more of the voting power of the issued and outstanding capital stock of
such corporation, (ii) any corporation which owns or controls, directly or
indirectly, eighty percent (80%) or more of the voting power of the issued and
outstanding capital stock of the Company, and (iii) any corporation in which
eighty percent (80%) or more of the voting power of the issued and outstanding
capital stock is owned or controlled, directly or indirectly, by any corporation
which owns or controls, directly or indirectly, eighty percent (80%) or more of
the voting power of the issued and outstanding capital stock of the Company.

 

(b) “Board” shall mean the Board of Directors of Imperial Sugar Company, or its
successor.



--------------------------------------------------------------------------------

(c) The Company shall have “Cause” to terminate Employee’s employment with the
Company (i) if Employee fails to make a good faith effort to carry out any
lawful directive of the Board or Employee’s supervisor which failure is not
cured within five days of notice thereof, (ii) if Employee engages in any act
which results in or may reasonably be expected to result in the Employee’s
conviction, plea of guilty or no contest, or imposition of unadjudicated
probation, for a felony or a crime (other than minor traffic violations)
involving moral turpitude; (iii) if Employee uses alcohol, narcotics or other
controlled substances which use is, or could reasonably be expected to become,
materially injurious to the reputation or business of the Company or which
impairs, or could reasonably be expected to impair, the Employee’s performance
of Employee’s duties to the Company; (iv) if Employee engages in an act or acts
of dishonesty which adversely affects or could reasonably be expected to
adversely affect the Company or (v) for any reason which constitutes cause under
any written employment agreement between Employee and the Company that was
entered into prior to the Effective Date of the Change of Control.

 

(d) A “Change of Control” shall be deemed to have occurred if any of the
following shall have taken place: (i) any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act), other than (A) the Company or
any of its Affiliates or subsidiaries, (B) an employee benefit plan of the
Company or trustee or other fiduciary holding securities under an employee
benefit plan of the Company or person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, (D) an entity owned, directly or indirectly, by the
Company’s stockholders in substantially the same proportions as their ownership
of Common Stock or (E) Lehman Brothers Holdings Inc. or any its domestic or
foreign subsidiaries or affiliates (including, without limitation, Lehman
Brothers Inc.) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing forty percent (40%) or more of the combined voting power of the
Company’s then outstanding securities; (ii)



--------------------------------------------------------------------------------

the Company has sold substantially all of its assets to an unrelated third party
or (iii) following the election or removal of directors, a majority of the Board
of Directors consists of individuals who were neither members of the Board of
Directors one (1) year before such election or removal nor approved in advance
by directors representing at least a majority of the directors then in office
who were directors at the beginning of the one-year period or were similarly
approved.

 

(e) “Company” means Imperial Sugar Company, a Texas corporation, or any
successor and its Affiliates.

 

(f) “Disability” means Employee’s inability to fulfill Employee’s duties and
responsibilities as an officer of the Company due to physical or mental
disability that continues for 180 consecutive days or more, or for an aggregate
of 180 days in any period of twelve months. Evidence of such disability shall be
certified by a physician acceptable to both the Company and Employee.

 

(g) The “Effective Date” of a Change of Control shall mean the date of
occurrence of the specified event constituting such Change of Control.

 

(h) “Good Reason” means Employee’s termination of employment with the Company
following the occurrence of any of the following events that occurs on or after
the Effective Date of a Change of Control without Employee’s prior written
consent:

 

(i) a material diminution of Employee’s authority, duties or responsibilities
from those assigned to Employee immediately prior to the Effective Date of the
Change of Control;

 

(ii) (A) a reduction in Employee’s salary or bonus potential or (B) a material
reduction in Employee’s other compensation or benefits (except, in the case of
either (A) or (B), for any reduction applied to similarly situated executives
generally) from those available to Employee immediately prior to the Effective
Date of the Change of Control;

 

(iii) a relocation of Employee’s primary office from the metropolitan area of
its location on the Effective Date of the Change of Control; or



--------------------------------------------------------------------------------

(iv) the failure of the Company to obtain the unconditional assumption in
writing or by operation of law of the Company’s obligations to Employee under
this Agreement by any successor prior to or at the time of a reorganization,
merger, consolidation, or disposition of all or substantially all of the assets
of the Company or similar transaction.

 

(i) “Involuntary Termination of Employment” means a termination of Employee’s
employment by the Company without Cause or by the Employee for Good Reason.
Notwithstanding the foregoing, Involuntary Termination of Employment shall not
include termination of Employee’s employment by reason of death or Disability.

 

(j) “Protected Period” means the period (i) commencing on the earlier of
(A) ninety (90) days prior to the Effective Date of a Change of Control or
(B) the execution by all parties of a definitive agreement the closing pursuant
to which would constitute a Change in Control, and (ii) ending (A), if the
period commenced under paragraph (i)(A) above, eighteen (18) months after the
Effective Date of a Change of Control, or (B) if the period commenced under
paragraph (i)(B) above, the earlier of (1) eighteen (18) months after the
Effective Date of a Change of Control, or (2) the cessation of the Company’s
active efforts to consummate the transaction contemplated by the agreement.

 

2. Change of Control Benefit. In the event Employee experiences an Involuntary
Termination of Employment during the Protected Period Employee shall, upon
execution of General Release in the Company’s customary form, be entitled to
receive, within 30 days after the later of Employee’s Involuntary Termination of
Employment and the effectuation of the Change in Control, a lump sum payment
(the “Change of Control Benefit”) equal to the lesser of (a) [            ]
months of Employee’s then current base salary amount or (b) the maximum amount
that Employee could receive pursuant to such Change of Control without becoming
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”). Employee shall not be entitled to receive any
payments under this Agreement with respect to more than one Change of Control or
if Employee has an Involuntary Termination of Employment other than during the
Protected Period or has a termination of employment at any time for any other
reason.



--------------------------------------------------------------------------------

3. Status of Agreement. The benefits payable under this Agreement shall be
independent of, and in addition to, benefits payable under any other agreement
relating to Employee’s employment that may exist from time to time between the
parties hereto, or any other compensation payable by the Company to Employee,
whether salary, bonus or otherwise. This Agreement shall not be deemed to
constitute a contract of employment between the parties hereto nor shall any
provision hereof restrict the right of the Company to discharge Employee or
restrict the right of Employee to terminate his employment at any time or for
any reason.

 

4. Term of Agreement. Subject to Employee’s earlier termination of employment
with the Company this Agreement shall remain in effect until 18 months after the
Commencement Date, and except upon written notice of non-renewal from the Board
dated 15 days prior to its expiration shall automatically be renewed and
extended for successive one-year terms.

 

(a) Notwithstanding the foregoing, if this Agreement is in effect as of the
(i) the date that the Company or an Affiliate publicly announces its intention
to enter into a transaction that, if consummated, would result in a Change in
Control, (ii) the date that the Company or an Affiliate enters into a written
understanding relating to a transaction that, if consummated, would result in a
Change in Control, whether or not such written understanding is binding, or
(iii) the date the Company enters into discussions with any party pursuant to a
written confidentiality and/or standstill agreement relating to a transaction
that, if consummated, would result in a Change in Control, or if this Agreement
becomes effective after a date described in clauses (i), (ii) or (iii) above
and, as of the date the Agreement has become effective, the Company has not
ceased active efforts to consummate such a transaction, this Agreement shall
automatically be renewed for an additional term.

 

(b) Such term shall end on the earlier of (i) 18 months following the Effective
Date of such Change of Control or (ii) the cessation of the Company’s active
efforts to consummate the transaction described in subsection (a) (i), (ii) or
(iii) as applicable, but in no event earlier than the date such term would have
ended had there been no such automatic renewal.



--------------------------------------------------------------------------------

5. Source of Payments. All payments provided in this Agreement shall be paid in
cash from the general funds of the Company. Employee shall have no right, title,
or interest whatsoever in or to any investments that the Company may make to aid
the Company in meeting its obligations hereunder. Employee shall cooperate and
provide to the Company any documentation as may be required to aid the Company
in meeting its obligations hereunder. Nothing contained in this Agreement, and
no action taken pursuant to this paragraph, shall create or be construed to
create a trust of any kind, or a fiduciary relationship, between the Company and
Employee or any other person. The rights of Employee or Employee’s estate to
benefits under this Agreement shall be solely those of an unsecured creditor of
the Company.

 

6. Death of Employee. In the event Employee dies subsequent to Employee’s
entitlement to benefits under this Agreement but prior to the payment of such
benefits, such benefits payable to Employee shall be paid to Employee’s estate.

 

7. Withholding of Taxes. The Company may deduct from the amount of any benefits
payable hereunder any taxes required to be withheld by the federal or any state
or local government.

 

8. Prohibition Against Assignment. The right of Employee to benefits under this
Agreement shall not be assigned, transferred, pledged or encumbered in any way,
and any attempted assignment, transfer, pledge, encumbrance or other disposition
of such benefits shall be null and void and without effect; provided, however,
that the Company may assign this entire Agreement to any successor to all or
substantially all of the Company’s capital stock or business and assets and this
Agreement shall be binding on any such successor.

 

9. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company, its successors and assigns, and Employee, his heirs, executors,
administrators and legal representatives. As used in this Agreement, the term
“successor” shall include any person, firm, corporation or other business entity
which at any time, whether by merger, purchase or otherwise, acquires all or
substantially all of the assets or business of the Company.



--------------------------------------------------------------------------------

10. Entire Agreement. This Agreement constitutes the entire understanding
between parties hereto with respect to the subject matter hereof, and may be
modified only by a written instrument executed by both parties hereto.

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.

 

12. Severability. If, for any reason, any provision of this Agreement is held
invalid, in whole or in part, such invalidity shall not affect any other
provision of this Agreement not so held invalid, and each such other provision
shall to the full extent consistent with law continue in full force and effect.
If this Agreement or any portion thereof conflicts with law or regulation
governing the activities of the Company, the Agreement or appropriate portion
thereof shall be deemed invalid and of no force or effect.

 

13. Non-Competition; Non-Solicitation. Employee will not (a) for a period of six
months from the date of termination directly or indirectly perform any services
(whether as an employee, consultant, principal or agent) for any entity which
then competes with any business of the Company in North America or (b) for a
period of one year from the date of termination solicit for employment by any
entity any person who, at the time of such termination or within six months
prior thereto, is or was employed by the Company (or whose activities are
dedicated to the Company). The preceding sentence clause (b) shall not prevent
the Employee from tendering an offer of employment to any person (i) who was
discharged by the Company or (ii) who, without prior solicitation by the
Employee, responds to newspaper or other general public media advertisements by
the Company for employees. Should Employee violate this Section 13, in addition
to any other remedies the Company may have against Employee, Employee shall,
upon the Company’s demand, return to the Company the full amount of the Change
of Control Benefit.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Company has caused this Agreement to be executed and its
seal affixed hereunto by its officers thereunto duly authorized, and Employee
has signed this Agreement, all as of the day and year first above written.

 

IMPERIAL SUGAR COMPANY

  Robert A. Peiser President and Chief Executive Officer

 

ATTEST:    Secretary

 

[SEAL]

 

 

[Employee]